Article

UPWNe

6

CONTENTS

SCOPE AND DEFINITIONS

EXPLORATION PERIOD AND RELINQUISHMENTS.

EXPLORATION WORK OBLIGATIONS

PREPARATION AND APPROVAL OF ANNUAL WORK PROGRAMS
APPRAISAL OF A DISCOVERY, DEVELOPMENT AND

PRODUCTION PERIOD

CONTRATOR'S RIGHTS AND OBLIGATIONS RELATING TO THE
CONDUCT OF PETROLEUM OPERATIONS

RECOVERY OF PETROLEUM COSTS, PARTICIPATION IN

PRODUCTION AND PRODUCTION DISTRIBUTION

TAXATION

VALUATION OF CRUDE OIL

BONUSES AND SURFACE RENTALS

OBLIGATION TO SUPPLY DOMESTIC MARKET WITH CRUDE OIL
NATURAL GAS

CUSTOMS REGULATIONS AND IMPORT AND EXPORT
DOCUMENTS

FOREIGN EXCHANGE

BOOKS, ACCOUNTS, AUDITS AND PAYMENTS

TRANSFER, ASSIGNMENT AND CHANGE IN CONTROL AND
OPERATORSHIP

INDEMNIFICATION, LIABILITY AND INSURANCE

TITLE OF OWNERSHIP OF GOODS AND EQUIPMENT
TERMINATION OF THE CONTRACT

APPLICABLE LAW AND STABILITY OF CONDITIONS

FORCE MAJEURE

ARBITRATION

CONDITIONS FOR APPLICATION OF THE CONTRACT
EFFECTIVE DATE

ANNEX A - CONTRACT AREA

ANNEX B - MAP OF THE CONTRACT AREA
ANNEX C - ACCOUNTING PROCEDURE
ANNEX D - BANK GUARANTEE

EQUATORIAL GUINEA

Model Petroleum Production Sharing
Contract Of November 1998
CONTRACT

BETWEEN

THE REPUBLIC OF EQUATORIAL GUINEA (hereinafter sometimes referred to as
the "State"), represented for purposes of this Contract by THE MINISTRY OF
MINES AND ENERGY of the REPUBLIC OF EQUATORIAL GUINEA (hereinafter
referred to as the "Ministry"),

AND

under the laws of

The State and Contractor heréinafter are refet éither individually as "Party" or

collectively as "Parties".

WHEREAS, all Petroleum existing within the territory of the Republic of Equatorial
Guinea, including adjacent submerged lands, are national resources owned by the
Republic of Equatorial Guinea ; and

WHEREAS, the State wishes to promote the development of Petroleum deposits in
and throughout the Contract Area and Contractor desires to join and assist the State in
accelerating the exploration and development of the potential resources within the
Contract Area ; and

WHEREAS, Contractor represents that it has the financial ability, technical
competence and professional skills necessary to carry out the Petroleum Operations
hereinafter described ; and

WHEREAS, in accordance with Decree-Law N° 7/1981 of June 16, 1981 with
respect to Hydrocarbons, relevant amendments, and regulations made thereunder,
agreements in the form of Production Sharing Contracts may be entered into between
the State and foreign capital investors ;

THEREFORE, in consideration of the undertakings and covenants herein contained,
the Parties hereby agree as follows :

oa

oo

1.2.

(a) be responsible to the State for the executio1

o

OARTICLE 1
ia)
OSCOPE AND DEFINITIONS

. Scope

This Contract is a Production Sharing Contract. In accordance with the
provisions herein contained, the Ministry shall be responsible for managing the
Petroleum Operations contemplated in this Contract.

Contractor shall :

in accordance with the provisions of this Contract; and is hereby appointed
and constituted the exclusive company: {uct Petroleum Operations in
the Contract Area for the term heres a

(b) provide all necessary. pita machinery,
personnel necessary-fot the, conduct o

(© bear the risk of Pétroleum fequired in carrying out Petroleum
Operations and shall there vé an economic interest in the rapid
development of the Pétr; i deposits in the Contract Area. Such

Petroleum Costs shalk be récoverable as provided in Article 7.

During the term of this'Contract the total production achieved in the conduct
of the Petroleum Operations shall be shared between the Parties in accordance
with the provisions of Article 7 of this Contract.

Definitions

In this Contract, words importing the singular include the plural and vice versa,
and except where the context otherwise indicates, shall have the meanings set
forth in this Article. Words that are not defined herein, but that are defined in
the Petroleum Law and regulations made thereunder, shall have the meanings
set forth in the Petroleum Law and regulations made thereunder.

(a) "Calendar Year" or "Year" means a period of twelve (12) months
commencing January Ist and ending on the following December 31st,
according to the Gregorian Calendar,

"Contract Year" means a period of twelve (12) consecutive ‘months
according to the Gregorian Calendar, counted from the Effective Date of
this Contract or from the anniversary of such Effective Date.

®)

gS

(c) "Contract Area" means the geographic territory of the Republic of
Equatorial Guinea the subject of this Contract, after deduction of

@

©

0)

(e)

@)

@

10)

&®

o

relinquishments provided in Article 2. Such Contract Area is described in
Annex "A" and delineated in Annex "B" attached hereto and incorporated
herein.

"Development Area" means an area within the Contract Area
encompassing the geographical extension of a Commercial Field subject to
a development and production plan, as determined in accordance with the
provisions of Article 5.6. :

“Appraisal Area" means an area within the Contract Area encompassing
the geographical extension of a Discovery subject to an appraisal work
program and corresponding budget, as determined in accordance with the
provisions of Article 5.2,

“Barrel means a quantity or unit of Crudé ‘@it.equal to 158.9874 litres
(forty-two (42) United States gallons femperature of 15.56 degrees
centigrade (sixty ) degrees Fah ; atmosphere of
pressure. a

ery that, in the judgment
of the Contractor’, ally after consideration of all
pertinent operating.arid financi: data. ‘ted during the performance of
the appraisal work program’ othérwise, as provided in Article 5.3,
including, but not limit .€rude Oil or Natural Gas recoverable
reserves, sustainal ction levels and other relevant technical and
economic factors, according to generally accepted international petroleum
industry practice. A’Field may consist of a Petroleum reservoir or multiple
Petroleum reservoirs all grouped on or related to the same individual
geological structure features or stratigraphic conditions. All reservoirs
overlying and underlying a Field shall constitute part of such Field.

"Commercial Field" ’

“Affiliated Company" or "Affiliate" of any specified Person means any
other person directly or indirectly controlling or controlled by, or under
direct or indirect common control with such specified Person. For the
purposes of this definition, "control" when used with respect to any
specified Person means the power to direct, administer and dictate policies
of such Person, through the ownership of a percentage of such Person's
voting securities enough to hold a majority of voting rights at general
meetings; and the terms "controlling" and "controlled" have meanings
correlative to the foregoing.

"Discovery" means an occurrence of Petroleum recovered at the surface
which was not previously known to have existed and which is measurable
by conventional petroleum industry practices.

"Foreign Exchange" means currency acceptable to the Parties other than
that of the Republic of Equatorial Guinea.

"Dollar" means dollar of the United States of America.

7

0)

"Effective Date" means the date of the execution of this Contract by the
Parties, as defined in Article 24.

(m) "Natural Gas" means hydrocarbons that at atmospheric conditions of

@

(0)

2

®)

@

©

©

()

@)

temperature and pressure are in a gaseous phase, including wet mineral
gas, dry mineral gas, wet gas and residue gas remaining after the
extraction, processing or separation of liquid hydrocarbons from wet gas,
as well as non-hydrocarbon gas or gases produced in association with
liquid or gaseous hydrocarbons.

"Exploration Expenditures" means direct expenditures on Exploration
Operations and overhead expenses made in connection with exploration of
the Contract Area. These expenditures shall be determined in accordance
with the Accounting Procedure attached: hereto as Annex "C", but
expenditures made within a Develo; shall be excluded.

"Development and Pro

with the evelopinen and production of a
Field, excluding éx s made within: the corresponding Development
Area before the Discovery has been'deglated as Commercial Field, all as
ihe Acéounting Procedure attached hereto

"Petroleum Operai ing. costs" means expenditures made and obligations
incurred by Contractor i in carrying out Petroleum Operations hereunder,
determined in accordance with the Accounting Procedure attached hereto
as Annex "C".

"Gross Revenues" means the total income from sales of Hydrocarbons
from Contract Area in equivalent monetary value.

"Income Tax" means that tax levied on net income of pursuant to the
Petroleum Income Tax Law of the Republic of Equatorial Guinea dated

"Petroleum Law" means Decree-Law N° 7/1981 of June 16th, 1981, as
amended from time to time.

"Tax Law" means the Decree Law no 1/1986 dated 10 February 1986 of
the Republic of Equatorial Guinea anid its subsequent amendments.

“LIBOR" means the London Interbank Offered Rate of Interest on six (6)
month Dollar deposits, as quoted at 11:00 a.m. in London, United
Kingdom, by the National Westminster Bank or any other bank agreed
upon by the Parties, on the first banking day of each month for which
interest is due.

a

(v) "Maximum Efficient Rate" means the maximum rate of production of
hydrocarbons in a field which will not cause damage to the formation and
which will not cause a diminution in pressure of more than 90% of the
initial pressure and which accords with normal industry practice and is in
accord with Article 6.4 of this Contract.

(x) "Exploration Operations" includes, without limitation, geological
studies, geophysical studies, aerial mapping, investigations relating to the
subsurface geology, stratigraphic test drilling, exploratory wells, and
related activities such as drillsite preparation, surveying ‘and all work
necessarily connected therewith, that is conducted in connection with
exploration for Crude Oil and/or Natural Gas.

‘(y) "Development and Production Operations''. means all operations other
than Exploration Operations conducted to: facilitate extraction and the
production of Crude Oil and Natural

(aa) "Crude Oil" means: hydroc: th are produced at the wellhead in
liquid state at atmospheric’ ssure, crude mineral oil, asphalt and
ozokerites and the Was racarbons known as condensate and Natural

om Natural Gas by condensation or extraction.

(ab) "Well" means any épening in the ground or seabed made or being made
by drilling or boring, or in any other manner, for the purpose of
discoverying and/or producing Crude Oil or Natural Gas, or for the
injection of any fluid into an underground deposit, other than a seismic
hole or a structure test hole or stratigraphic test hole.

(ac) "Exploration Well" means all wells that are not development, appraisal,
injection or investigation, but have the sole objective of discovering the
existence of hydrocarbons or to make necessary studies to allow the
discovery of hydrocarbons.

(ad) "Observation Well" means a well drilled with the objective of increasing
the knowledge of a reservoir.

(ae) "Development Well" means a well drilled with the purpose of producing
hydrocarbons or to help in their recovery.

(af) "Appraisal Well'' means a well drilled following the discovery of
hydrocarbons with the objective of delimiting and mapping the reservoir,
and also to estimate the quantity of recoverable hydrocarbons.

(ag)"Annual Work Program" means an itemized statement of the Petroleum
Operations to be carried out during a Calendar Year in the Contract Area

9

as set forth in Article 4.

(ah) "International Market Price" means the price paid for Crude Oil, at the
place of treatment or consumption or an agreed price based on equivalent ~
grade Crude Oil that is found in other regions and under similar
commercial conditions, including the destination and use of the
aforementioned Crude Oil, taking into account the market conditions and
the types of contracts. -

(ai) "Annual Budget" means the estimate of the costs of all items included in
an Annual Work Program.

(aj) "Delivery Point" means the F.O.B. Petroleum loading point at the export
~ terminal or any other point which may be agreed upon by the Parties.

(ak) "Royalties" means a payment for Id“ based on a percentage
calculated as a function of the quantity “of daily production,. and is an
entitlement of the State in ad .to’ the Crude @il:and “Natural Gas
produced, saved, sold ierwise disposed’ of, duting the Petroleum

Operations.

(al) "Petroleum Operations Regulati theans the regulations issued
under the Hydrocarbon Law, Decreé-Law No. 7/1981.

iod of six (6) consecutive months, commencing
the first of July of each Calendar Year.

(am) "Semester" means
the first of Januaty

(an) "Quarter" means a period of three consecutive months beginning January
Ist, April Ist, July 1st or October Ist and ending March 31st, June 30th,
September 30th or December 31st, respectively.

2.1.

2.3.

2.4,

2.5.

o

ARTICLE 2

EXPLORATION PERIOD AND RELINQUISHMENTS

Contractor is authorized under this Contract to conduct Petroleum Exploration
Operations within the Contract Area during an initial term of the exploration
period of five (5) Contract Years, divided into two © sub-periods of three (3)
and two (2) years respectively.

In the event Contractor has fulfilled its exploration work obligations set forth in
Article 3 with respect to the current term of the exploration period, Contractor

-shall have the right to be granted two renewals each of one year duration of the

exploration period.

For each such renewal, Contractor shall file a

Article 2.2, an appraisal Work progr: h. respect to a Discovery, as set forth
in Article 5, is actually under pro,  Céntractor shall obtain, provided it shall
have fulfilled all its explorat ia obligations set forth in Article 3 with
respect to that term of thé, expforation period, upon application with respect to
the Appraisal Area felated ‘6 said Discovery, the extension of the exploration
period for the duration-tiecessary to complete the appraisal work, which shall

not, however, exceed six (6) months.

In such a case, Contractor shall file an application for the above-mentioned
extension with the Ministry at least two (2) months prior to the expiry of the
second renewal of the exploration period.

If the contractor decides not to extend the initial period of exploration, as
outlined in Article 2.2, or if during an extended period of exploration the
Contractor does not encounter a commercial discovery, this contract will
terminate automatically.

Contractor undertakes to relinquish to the State at least forty percent (40%) of
the initial area of the Contract Area by the end of the initial period of
exploration and then twenty five percent (25%) of the remaining area by the
end of each period of extension.

For purposes of Article 2.4. :
(a) The area already relinquished under Article 2.4, the Appraisal Areas and

the Development Areas shall be deducted from the areas to be
relinquished;

Li

2.6.

2.7.

2.8.

(b) Contractor shall have the right according to generally accepted technical
principles in the petroleum industry to define the size, shape and location
of the portion of the Contract Area which it intends to keep. However, the
relinquished portion shall constitute a limited number of perimeters of a
simple geometric shape, delimited by North-South and East-West lines or
by natural boundaries;

(c) The application for renewal shall be accompanied with a map specifying
the Contract Area kept by Contractor along with a report specifying the
work performed on the relinquished areas since the Effective Date and the
results obtained therefrom.

Contractor may at any time notify the Ministry, with at least three (3) months’
prior notice, that it relinquishes its rights on C oO part.of the Contract Area.

for such term of the explo: , nor the amount of the corresponding

guarantee.

Upon expiry of the second, renewal exploration period provided in
Article 2.2, subject to the pri visions of cle 2.3, Contractor shall relinquish
the remaining area of th Area, except the areas designated as
Development Areas.

No relinquishment ‘madé in accordance with this Article 2 shall relieve
Contractor of the obligation to pay surface rentals accrued, or making
payments due and payable as a result of Petroleum Operations conducted
through the date of relinquishment.

12

3.1.

ia]

During the second sub-period of exploration

ia)

» 3.2.

3.3.

3.4.

ARTICLE 3

EXPLORATION WORK OBLIGATIONS

During the initial term of the exploration period of five (5 ) Contract Years
provided in Article 2.1, Contractor undertakes to carry out the following
minimum programme of works:

(a) A regional study comprising (as necessary) data processing, interpretation,
Teprocessing and reinterpretation of all existing data relating to the
contract area.

(b) carry out at least (__) kilometers of seiginic survey

(©) drill at least two (2 ) explorato:

provided in Article 2,
exploration or evaluati

(either an exploration Or. evaluat on/appraisal well).

Each exploratory welt sat forth above shall be drilled to a depth necessary to
fulfill defined objectives or to a lesser depth if authorized by the Ministry or if
discontinuing drilling according to good international petroleum industry
practice is justified by one of the following reasons:

(a) basement is encountered at a depth less than the above-mentioned
minimum contractual depth,

(b) continued drilling is clearly dangerous due to abnormal formation pressure;

(©) rock formations are encountered, the hardness of which makes it
impractical to continue drilling with appropriate equipment; or

(@) petroleum formations are encountered, requiring the installation of
protective casings which prevent reaching the above-mentioned minimum
contractual depth.

In any of the above cases, Contractor shall obtain the approval of the Ministry,
prior to discontinuing drilling, which approval shall be granted inside of two (2)
working days and not be unreasonably withheld, and, by this approval, the Well
in question shall be deemed to have reached to the above-mentioned minimum
contractual depth.

i3

3.5. If either during the initial term of the exploration period or during the term of
the first renewal of the exploration period provided in Articles 2.1 and 2.2
respectively, Contractor drills a number of exploratory wells greater than the
minimum drilling obligations specified for said period in Articles 3.1 and 3.2
tespectively, the excess exploration wells may be carried forward to the
following term(s) of the exploration period and shall be deducted from the
minimum drilling obligations specified for said term(s), provided that at least
one exploratory well shall be drilled during the term of each renewal of the
exploration period.

3.6. Any provision to the contrary notwithstanding, this Contract shall not become
effective until Contractor shall provide an irrevocable bank guarantee
‘acceptable to the Ministry, guaranteeing its minimum exploration work
obligations for the initial term of the exploration period provided in Article 3.1.
This bank guarantee shall be under the i
Contract.

The Contractor shall‘provide.a*bank guarantee acceptable to the Ministry in the
following form: <

The Contractor shall provide a bank guarantee acceptable to the Ministry for the
amount of Five Million United States Dollars (US$ 5,000,000) for each well that the
Contractor is obliged to drill, and two million United States Dollars (US$ 2,000,000)
for other petroleum operations that the Contractor is obliged to undertake during the
first sub-period of the initial period of exploration.

If the Contractor decides to extend the initial period of exploration, as outlined in
Article 2.2, then the Contractor shall, prior to the date of commencement, provide a
bank guarantee acceptable to the Ministry corresponding to Five Million United States
| Dollars (US$ 5,000,000) for each well that the Contractor is obliged to drill during
whichever period of extension.

Upon submission to the Ministry by the Contractor of its detailed accounts for a period
since the last such submission of accounts to the end of the month under consideration,
the applicable bank guarantees shall be automatically reduced by the Contractor's
notice to the issuing bank on the basis of the amount of expenditures actually made by
the Contractor so as to reflect the balance of the Contractor's minimum expenditure
obligation required in this Article. Further, upon completion by the Contractor of any
specific operation included in the minimum work program as provided in Article 4, the
remaining balance, if any, of the bank guarantee provided for the operation concluded,
upon the Contractor's notice to the issuing bank, shall be automatically reduced to
zero, and

If (i) at the end of the Initial Exploration period, (ii) at the end of any extension of the

14

a

Initial Exploration period, or (iii) upon the date of termination of this Contract, as the
case may be, the Contractor has not expended a sum of money at least equal to the
total minimum expenditure for petroleum operations required in this Article to be
expended at the applicable time, the balance of the security corresponding to the ~
unexpended minimum expenditure for petroleum operations which this Contract
required be expended at that time automatically shall be paid to the State, except when
the minimum Work program as provided under Article 3 and annually defined in
accordance with Article 4 has been carried out in full. 7

4.1.

* 4:2.

43.

44

o

ARTICLE 4

PREPARATION AND APPROVAL OF
ANNUAL WORK PROGRAMS

No later than forty-five (45) days prior to the beginning of each Calendar Year,
or, for the first Calendar Year, no later than two (2) months after the Effective
Date, Contractor shall prepare and submit for approval by the Ministry a
detailed itemized Annual Work Program by quarters, along with the
corresponding Annual Budget for the Contract Area, setting forth the
Petroleum Operations the Contractor Proposes to carry out during said

-Calendar Year.

Each Annual Work : Program and i corresponding, Annual Budget shall be broken

appraisal operations with respect to
and production operations with.

as possible to review the Fé ‘amendments or modifications and establish
by mutual agreement: ‘th: Anrtual Work Program and corresponding Annual
Budget in final fornt, accordance with good international petroleum industry
practice. The date of approval of the Annual Work Program and corresponding
Annual Budget shall be the date of the above-mentioned mutual agreement.

Failing notice by the Ministry to Contractor of his wish to amend or modify. the
Annual Work Program and corresponding Annual Budget within the above-
mentioned period of thirty (30) days, said Program and Budget shall be deemed
approved by the Ministry upon the expiry date of said period.

In any case, each operation included in the Annual Work Program shall be
diligently performed by the Contractor.

It is acknowledged by the Ministry and Contractor that the results acquired as
the work progresses or certain changes in circumstances may justify
modifications to the Annual Work Program. In such a case, after notification
to the Ministry, Contractor may make such modifications provided the basic
objectives of said Annual Work Program are not modified.

In any case, the expenditures incurred for purposes of such modifications shall
not exceed the initial Annual Budget approved by the Ministry by more than
five percent (5%) without his written consent.

The Parties further recognise that in the event of an emergency of extraordinary

i6

sean ES eres

a

circumstances requiring immediate action, either party may take all actions it
deems proper to protect its interests and those of its employees and any costs
so incurred by the Contractor shall be included in the Petroleum Operating
Costs. Costs incurred by the Contractor related to cleaning up pollution or
damage to the environment caused by the Contractor shall not be included in
the the Petroleum Operating Costs.

5.1

5.2.

5.3.

ARTICLE 5

APPRAISAL OF A DISCOVERY,
DEVELOPMENT AND PRODUCTION PERIOD

If the Contractor discovers Petroleum within the Contract Area, it shall notify
the Ministry in writing thereof as soon as possible. ‘This notice shall include all
relevant information developed in accordance with generally accepted practice
of the international petroleum industry, and particulars on any testing program
which Contractor shall carry out, in accordance with good international

-petroleum industry practice, to contribute to the « valuation of the Petroleum

shows encountered during drilling.

Within thirty (30) days following the daté’6f.suspénsion or aandonment of the
Discovery Well, Contractor shall submi the Ministry a, report’ giving all the
information associated with .. Discovery, inchiding “the results of the
production tests, and sj i

respect to the continuati

If Contractor considers
shall diligently submit to the Mi a detailed appraisal work program and
the estimated correspondinig ‘Budget, no later than six (6) months following the
date on which the Discovery, has been notified as set forth in Article 5.1.

This appraisal work ‘program shall specify the estimated extension of said
Discovery, which area shall be designated as Appraisal Area. This work
program shall also include all seismic, drilling, testing and appraisal operations
necessary to carry out an appropriate evaluation of the Discovery. Contractor
shall then diligently undertake the appraisal work in compliance with said
program, it being understood that the provisions of Article 4.3 shall apply to
said program.

The duration of the appraisal work program shall not exceed twenty ( 20)
months, unless as otherwise agreed in writing by the Ministry.

Within three (3) months following completion of the appraisal work program
and no later than thirty (30) days prior to the expiry of the term of the second
renewal of the exploration period defined in Article 2.2, including any extension
thereof in accordance with the provisions of Article 2.3, Contractor shall
submit to the Ministry a detailed report giving all the technical and economic
information associated with the Petroleum Discovery so appraised and which
shall establish, in Contractor's opinion, whether said Discovery is a Commercial
Field.

Such report shall include, inter alia, the following information: geological and
petrophysical characteristics of the Discovery, estimated delimitation of the

18

5.4.

5.6.

5.7.

5.8.

5.9.

0

Discovery; results of the drill stem tests and production tests performed;
preliminary economic study with respect to the exploitation of the Discovery.

For the purposes of Article 5.3, Contractor shall make a determination as to ~

whether a Discovery is a Commercial Field on the basis of whether that
Discovery can be produced commercially after consideration of all pertinent
operating and financial data collected during the performance of the appraisal
work program and otherwise, including, but not limited to, Crude Oil and
Natural Gas recoverable reserves, sustainable production levels and other
relevant technical and economic factors, according to generally accepted
intemational petroleum industry practice.

Any quantity of Petroleum produced from a Discovery before it is declared as

“Commercial Field, if it is not used for the Petroleum.Operations or lost, shall be

subject to the provisions of Articles 7, 8 and 9.

provided in Article 8 (Field Dev Jogment) Gf the Petroleum Regulations.

The Ministry may propose ‘amendments or modifications to the above-
mentioned developnient .and-‘production plan, as well as to the requested
Development Area,‘-by..ftotice to Contractor including all the justifications
deemed necessary, within ninety (90) days following receipt of said plan. The
provisions of Article 4.2 shall be applicable to said plan as regards the approval
thereof.

When the results obtained during development work require some
modifications to the development and production plan, said plan may be
modified by using the same procedure as that provided for above as regards the
initial approval thereof.

If Contractor discovers more than one Commercial Field in the Contract Area,
each of them shall be the subject of a separate Development Area and
development and production plan. The number of Development Areas in the
Contract Area is not limited.

If during work performed after approval of the development and production
plan, it appears that the extent of the Field is larger than the Development Area
designated pursuant to Article 5.6, the Ministry shall grant Contractor the
additional area, provided that such area is an integral part of the Contract Area
then in force and provided that Contractor provides the technical evidence of
the existence of the extension so requested.

In the event a Field extends beyond the boundaries of the Contract Area in

19

5.13.

5.14.

5.15.

ia}

force, the Ministry may require Contractor to exploit said Field in association
with the Contractor of the adjacent area in accordance with the provisions of
Article 8.4 of the Petroleum Regulations.

When this applies to a Free Area, the Ministry may award an extension of the
Contract Area to cover the limits of the Field, always in accordance with the
Hydrocarbon Law and reflects new contractual obligations on the Contractor
relative to such extensions.

Contractor shall commence development operations within six (6) months after
the date of approval of the development and production plan set forth in Article
5.6 and shall pursue said operations diligently.

‘Contractor undertakes to perform the development. and production operations

in accordance with good international petro
provisions of the Petroleum Regulations.

industry practice, and the

the date of approval ‘velopment an préduetion plan related to said
Field.

it and production period defined above,
iption, be extended for an additional period
if Contractor submits a request to this effect to
the Ministry at least o1 year prior to said expiry, provided also that
Contractor has fulfil all its contractual obligations during the initial
development and production period and provided that it can demonstrate that a
commercial production from the corresponding Field is still possible after the
initial development and production period.

Upon expiry of the initial develo fi
such period may, at the Mi
of not more than ten (10

Contractor undertakes to perform at its own expense and financial risk all
Petroleum Operations useful and necessary for placing the Field in production,
in accordance with the development and production plan approved.

Contractor may at any time relinquish its rights on any Development Area
subject to six (6) month's prior notice to the Ministry, provided it has fulfilled
all its contractual obligations under this Contract.

Any stoppage of production operations for a period of at least six (6) months
decided by Contractor without the Ministry's consent shall entitle the Ministry
to terminate this Contract in accordance with the provisions of Article 19.

For the duration of the exploration period, the Ministry may, with at least six
months' prior notice, require Contractor to relinquish immediately without any
compensation all its rights over the area encompassing a Discovery, including
all its rights over Petroleum which may be produced from said Discovery, if
Contractor:

a

(a) has not submitted an appraisal work program with respect to said
Discovery within six (6) months following the date on which said
Discovery has been notified to the Ministry; or

(b) does not declare the Discovery as a Commercial Field within two (2) years
after completion of appraisal work with respect to said Discovery.

\| The Ministry may then perform or cause to be performed any - appraisal,
| development, production, treatment, transportation and marketing work with
Tespect to said Discovery, without any compensation to Contractor, provided,
however, it shall not cause prejudice to the continued performance of the
Petroleum Operations by Contractor in the balance of the Contract Area.

o

ARTICLE 6

CONTRACTOR'S RIGHTS AND OBLIGATIONS RELATING TO

6.1.

6.2.

6.3.

6.4,

THE CONDUCT OF PETROLEUM OPERATIONS

Contractor shall supply all the necessary funds and
purchase or rent all the equipment and materials required for the performance
of the Petroleum Operations. It shall also supply all the technical expertise,
including the use of the foreign personnel required for implementing the Annual
Work Programs. Contractor shall be responsible for the preparation and
implementation of the Annual Work Programs which shall be performed in the
-most appropriate way in accordance with good international petroleum industry
practice.

Where Contractor consists of several alent tall, upon the Effective Date,

appointed as “Operator”
Petroleum Operations,

Within six (6) months following thé’ Efiec ve Date, Contractor shall open an
office in the Republic of Equatoi inea and keep it in existence during the
term of this Contract. Said office shall be manned by at least one
representative, to whemaiy notice under this Contract may be delivered.

Contractor shall coiidiict the Petroleum Operations provided under this
Contract diligently and in accordance with generally accepted practice in the
international petroleum industry, and the provisions of the Petroleum
Regulations.

Maximum Efficient Rate: Contractor will produce crude oil from the Area of
Contract in such a manner that it reaches the maximum efficient rate. The
Contractor and the MINISTRY will revise production programs before
production starts in any field and establish from the start the maximum efficient
rate and level of production required for Natural Gas, and fix the dates when
such coefficients and levels should be reviewed with the expectation of
introducing any necessary adjustments. In the case of the Natural Gas, the level
of production will be not less than what is required in order to fulfill the
requirements of any Natural Gas Buy/Sell Contract. In the case of crude oil the
level of production will be not less than what is necessary in order to satisfy any
effective Contract for the sale of crude oil. In no cases will production levels be
enough to cause damage to the reservoirs.

Contractor shall provide acceptable working conditions, living accommodations on
offshore installations, and access to medical attention and nursing care for all personnel
employed by it or its subcontractors in Petroleum Operations.

22

o

6.6. If, after the Effective Date, other Persons are granted permits or licenses within
the Contract Area concerning the exploration and production of any minerals
or substances other than Crude Oil or Natural Gas, Contractor shall use its best
efforts to avoid obstruction or interference with such licensees’ operations
within the Contract Area. The Ministry shall use its best efforts to ensure that
operations of third parties do not obstruct Contractor's Petroleum Operations
within the Contract Area.

6.7. In the exercise of its right to build, perform, work and maintain all
facilities necessary for purposes of this Contract, Contractor shall not occupy
land located within less than fifty (50) meters from any building, burial place,

- enclosing wall, yard and garden, house, group of dwellings, village, urban
center, well, water point, reservoir, street, road, railway, pipeline, works of
“public interest or infrastructure works, unless prior authorization is obtained
from the Ministry. Contractor shall repair any; damage caused during such
work. %

"68.

Equatoguinean enterprises, goods and . és, tinder competitive conditions in
terms of price, quantity, quality, t yment and delivery time.

Contractor and :sub-contractors shall call for bids from
Equatoguinean and: ign..businesses for supply, construction or services
contracts the value of which exceeds five hundred thousand (500,000) Dollars,
it being understood that Contractor shall not unduly break down said contracts
into component parts. The selection of the subcontractors, negotiation of terms
and conditions shall be the exclusive responsibility of the Contractor.

A copy of such contract and other third party arrangement pertaining to
the Petroleum Operations shall be furnished to the Ministry upon. execution
thereof.

6.9. Contractor shall specify all such contracts in the Annual Work :
Programs. .

6.10. From the commencement of the Petroleum Operations, Contractor shall ensure
priority employment for Equatoguinean personnel and contribute to the training
of that personnel in order to allow them access to any position in the Petroleum
Operations. Contractor may only employ expatriate personnel and
subcontractors if there is no possibility of recruiting Equatoguinean personnel
in the required specialities.

For that purpose Contractor shall establish at the end of each Calendar Year in
agreement with the Ministry a plan for recruiting Equatoguinean personnel and
a plan for training and improving the skills of such personnel in order to
achieve progressively greater participation of Equatoguinean personnel in the

23

6.12.

6.13.

ee

Petroleum Operations and corrsponding costs incurred by the Contractor shall
be considered Petroleum Operations Costs.

Contractor shall also contribute to training and improving the professional skills
of the agents of the State, in accordance with a plan established in agreement
with the Ministry at the end of each Calendar Year.

For that purpose, during the term of the exploration period, Contractor shall
allocate to said plan for training and improving the Equatoguinean personnel
from the State or, at the Ministry's option, remit to the Ministry a minimum
amount of one hundred thousand (100,000) Dollars per year. From the date of
first declaration of a Commercial Field within the Contract Area, the said

amount shall be increased to two hundred thousand (200,000) Dollars per year.

Petroleum Operations shall be subject to supervigiont"by the Ministry. The duly
commissioned Tepresentatives of the Ministry. shal have the right, inter alia, to

For purposes of permitting the, “exercisé of the above-mentioned rights,
Contractor shall provide the. representatives of the Ministry with reasonable
assistance regarding transpo' and accommodation, and transportation and
accommodation costs directly” related to supervision and inspection shall be
bome by Contractor:..Said costs shall not be deemed to be Petroleum Costs and
shall not be recoverable pursuant to the provisions of Article 7.2.

Contractor shall inform the Ministry at regular intervals of the performance of
Petroleum Operations and of the accidents which have occurred, if any, as
required by the Petroleum Regulations.

All notices and reports defined in the Petroleum Regulations are to be provided
by Contractor to the Ministry.

Contractor shall forthwith notify the Ministry of any discovery of mineral
substances made during the performance of Petroleum Operations.

The Contractor shall not produce energy for its own use unless the national
production is insufficient for the demands of industry.

Contractor shall carry out Petroleum Operations diligently and according to the
generally accepted standards of the petroleum industry, designed to allow the
production of Crude Oil at the maximum efficient rate and Natural Gas at the rate
specified in Article 6.4. The Contractor shall ensure that all equipment, plant and
installations used by the Contractor conform to generally accepted engineering
standards and they should be well constructed and optimally maintained.

24

6.15

6.16

a
The Contractor will take, in particular, all the necessary measures to:

(a) Ensure that any Crude Oil or Natural Gas discovered and produced
within the Contracted Area is not wasted, or lost in any way.

(b) Avoid causing damage to formations trapping hydrocarbon
accumulations.

(©) Prevent the unintentional ingress of water into the hydrocarbon-bearing
formation.

(d) Avoid causing damage to aquifers.
Ensure that petroleum operations carried out as agreed in this Contract comply

with the applicable laws and regulations 6f-the, Republic of Equatorial

Indemnify, protect afid.choid harmless the-State ‘against any claim, loss or
damage of any nature including; t not limited to claims for loss or
damage to the property | by any person caused by or as a
result of any operation cg out by or in the name of the Contractor in
the Contract Area; ai

Drill in a responsible-syay'and explore the field in a manner that will protect the
interests of the Republic of Equatorial Guinea against production losses
which result from exploitation of the said field outside the Contract Area,
or, instead, and with the consent of the Ministry, pay the State
compensation for any production losses.

The Natural Gas that the Contractor does not sell or use in his own
operations within the Contract Area will be re-injected into the structure of
the sub-soil. Notwithstanding, the Ministry may authorise the combustion of
Natural Gas for short periods of time during production trials, as well as in
cases whereby the combustion of relatively small amounts of Natural Gas may
be necessary for the production of Crude Oil, in accordance with good
practice of the international oil industry or when technical circumstances
require the combustion of Natural Gas. Any said Natural Gas not used in
Petroleum Operations by the Contractor is the property of the State.

If the Ministry decides that any works or installations built by the Contractor
or any activity undertaken by the latter threatens the integrity of people or
third-party property, or causes pollution, harm to maritime life to an
unacceptable level, the Ministry will demand that the Contractor take
opportune mitigating measures within a reasonable length of time determined
by the Ministry and repair any damage to the environment. Likewise, if the
Ministry judges it necessary, it will demand that the Contractor suspends

25

6.18

6.19

6.20

6.21

6.22

6.23
@

ia)

totally or partially its oil operations until the Contractor has taken the said
mitigating measures or repaired any damage.

With the objective of ensuring that the Contractor fulfils any obligations
arising from third parties or government agencies in the case of damage to
people or objects (including environmental damage) caused by the Petroleum
Operations, even when they are accidental, the Contractor will maintain
rigorously an insurance policy with civil responsibility to third parties whose
terms of cover and conditions will be communicated in writing to the Ministry
on the Effective Date.

The Contractor will be responsible, will protect and hold harmless the
Ministry and the State from any responsibility should this insurance not be
available, or if it does not cover totally or in part any claim or damage caused.
by or resulting from the Petroleum Operations.

The Contractor should conform t

ices generally ‘accepted in the oil
industry in the design and dril i but

other similar records ‘which. the Contractor will be obliged to maintain. Any
change in the number or name of-a well'will be notified immediately to the
Ministry.

No well will be drilled sh’crosses the vertical projection of the boundaries
of the Contract Area! Wells of controlled deviation drilled within the
Contract Area from adjacent terrain not covered under this Contract will be
considered, to all effects and purposes of this Contract, as wells drilled in land
included in the Contract Area. In such circumstances, according to this
Contract, it will be held that production of Crude Oil and Natural Gas
obtained from the Contract Area by means of a controlled deviation well on
adjacent terrain or the drilling or redrilling of such a controlled deviation well
constitutes a production, drilling or reconditioning operation (whichever may
be the case) carried out within the Contract Area. Nothing in this paragraph
has the intention or should be interpreted as if the Ministry grants the
Contractor any right of lease, licence, obligation or any other right that the
Contractor should obtain legally, according to the Hydrocarbons Law,
Petroleum Operations Regulations, from the Ministry or third parties.

The Contractor will notify the Ministry in writing, seven days in advance, of
the commencement of any drilling of any well set out in an approved
Programme of Work and Petroleum Operations Budget, or before the
resumption of works on any well whose works have been suspended for more
than six months.

Plan of Abandonment:

On abandoning a well, the Contractor will notify the Ministry ninety days in
advance of the plan of abandonment for the said well, within the Contract

26

comm ET

(b)

©

6.24

6,25

6.26

@

©

@

6.27

* considered as Petroleum Operations expenses.

Area;

On abandoning a discovery, the Contractor will notify the Ministry ninety
days in advance of the abandonment of any discovery within the Contract
Area. On receiving the said notification, the Ministry will decide whether to
take charge of the discovery proposed to be abandoned, provided that this not
be deemed unreasonable by the Contractor. If the Ministry does not
communicate in writing its wish to take charge of operations within ninety
days, the proposed abandonment of the discovery by the Contractor- should be
taken as approved.

On the abandonment of a producing field, the Contractor will likewise notify
the Ministry at least three years in advance of the proposed date of
abandonment, including with the notification the programme of abandonment
and the corresponding budget. The said costs will be properly covered and

is“intending to abandon to
and possible damage to the

The Contractor will properly plug the wells
avoid contamination and harm to the giv
oilfield.

The Contractor exerci
Operations in the Contra¢ condi
carried out according to-the. stipulations’of the‘present Contract, as well as the
laws and regulations of the Republic of Equatorial Guinea and on condition
that they are carried aceordance with the international petroleum
industry’s good practice.

In order to carry out the Petroleum Operations, the Contractor will have the
right to:

Occupy the necessary land for the management of the Petroleum Operations
and associated activities as set out in paragraphs (b) and (c), including lodging
for personnel assigned to the operation;

Undertake or effect the undertaking of infrastructure work in normal
economic conditions necessary for the carrying out of Petroleum Operations
and associated activities such as transport, storage of equipment and goods,
establishment of telecommunications equipment and communication lines and
also production and installation of energy necessary for the management of
Petroleum Operations; .
Undertake or effect the undertaking of works necessary for public water
supply, installation works, in accordance with water supply regulations;
Extract and use or effect the extraction and utilisation of resources from the
sub-soil (other than hydrocarbons) necessary for the activities stipulated in
paragraph (a), (b) and (c), in accordance with the relevant regulations.

Occupation of land as mentioned in Article6.26 will be subject to a request
made to the Ministry which will specify the location of said land and the use
to which it will be put.

After receipt of this request and its subsequent approval the Ministry will
specify the conditions of the approval and will define the land concemed.

27¢

: ) Only after payment to

a

Applicable local regulations will be specified and verified in writing by the
Government.

In the event of a lack of an amicable agreement, authorisation for occupation ©
will be granted:

(a) Only after the owner or users of the land have been granted by virtue of local
tradition the opportunity of raising their objections before Government within
a fixed amount of time according to the laws and regulations of Equatorial
Guinea.

The stipulations set out in this section will be applicable,

If the land is privately owned, is subject to written rights, either of
Petroleum Operations Regulations or of Property Registration.

When ownership or occupation of the land.is subject to local tradition;
in such a case, the beneficiaries of the‘said-rights will be the owners
or their representatives appointed-legally by‘mandate.

When the Jand is public propérty;, the ‘social group ‘of..the public
organisation responsible-for: its adiinistratiow dnd_-dépending on the
case, the people who “it will be the.benteficiaries.

winters of com cist ion, which will be paid by the
Contractor and in the following manne: oe

If the occupation is temporary. the land can be cultivated as before after
one year, compensation shduki be equal to twice the rent of the land,
calculated on the basis ofthe average annual rent for the three years prior to
the aforementioned.application; and

In all other cases compensation will be equal to twice the value of the land
before occupation for the purposes of Petroleum Operations.

Any dispute between the owner or occupier of the land and the Contractor
will be resolved by Ordinary Tribunal.

Works stipulated in this present Article 6.27 may, depending on the case, be
declared for the public benefit according to the conditions set out in the
statute which governs expropriation for the public good.

6.28 The Contractor will be liable for all expenses and compensation and,
generally, every cost resulting from the execution of Articles 6.27 and 6.28.
These will be considered as Petroleum Operations costs.

6.29 In the case when occupation of the land deprives the owner or recognised
occupier of its use for more than one year, or if it turns out that the occupied
land has become unusable for cultivation after works have finished, the
contractor will be obliged to acquire the said land from the owner or
occupier. Any part of the land damaged and so made unusable for the
original purposes of the owner will be bought in its entirety from the owner or
recognised occupier. The land to be acquired will in every case be valued
according to its value prior to occupation for Petroleum Operations purposes.

28

6.30

6.31

The act of return of the Contract Area, in total or in part, does not apply to
the duties of the Contractor set out in Article 6.27 above of carrying out the
works and constructing the installations according to Article 6, on condition
that these works and installations are in the interest of Petroleum Operations
or other activities of the Contractor, in other areas of the Contract.

There will be no restrictions on the entry, residence, free circulation,
employment and repatriation of the people, families and goods of the
employees of the Contractor and his sub-contractors, on condition that the
Contractor and his sub-contractors comply with the law and employment
legislation, as well as social legislation in force in the Republic of Equatorial

- Guinea, and in the industrial sector.

b-contractors with any
t thie Petroleum Operations.

The Ministry will supply the Contractor and
administrative authorisation necessary to carry:

7A

72

73

a
ARTICLE 7

RECOVERY OF PETROLEUM COSTS, PARTICIPATION IN
PRODUCTION AND PRODUCTION DISTRIBUTION

After paying royalties to the State, as specified in the following table and
according to the daily production rate:

\Daily Production Rate Royalties (%)
(Barrels per day)
From 0 to 10%
From to

From to

More than

from the sales or other §
Contract and not use
under the stipulation:

Petroleum costs each year, after paying
actor will be entitled to sixty per cent (60%)
of the remaining oif production, hereafter be referred to as Cost Oil.

The value of the portion of the total Crude Oil production assigned to the
Contractor’s Petroleum Costs Recovery, as defined in the paragraph above,
will be determined according to the stipulations in Article 9.

If, during any calendar year, Petroleum Operations Costs not yet recovered by
the Contractor as set out in Article 7.2, exceed the equivalent value of sixty
per cent (60%) of the total quantity of Crude Oil which remains after the
requisite royalties payments as described earlier, the portion of Petroleum
Operations Costs not recovered in the said year will be carried forward to the
following year with an annual interest rate in line with inflation. The
percentage increase for the year in question will be the consumer price index
of the United States of America, as appears for the first time in the monthly
publication “International Financial Statistics” of the International Monetary
Fund.

The quantity of Crude Oil produced and saved from the Contract Area which
Temains during each calendar year after the Contractor has paid State royalties
and after the Contractor has taken the portion for Petroleum Costs Recovery
agreed under Article 7.2, will hereafter be referred to as Profit Oil.

The Profit Oil will be shared between the State and

30

TA

if)

7.6

77

78

is

the Contractor, as set out in the following table:

Accumulated State Share in | Contractor’s Share
Production Profit Oil %
@arrels) %
Up to 10% 90%
From 20% 80%
From 40% 60%
More than 60% 40%

The portion of Profit Oil belonging to the State will be handed over at the
~ Delivery Point, freeing the Contractor from all responsibility regarding the
said Crude Oil. However, the Contractor, when the Ministry indicates, will be
obliged to market all the Crude Oil oe ‘and: ‘saved from the Contract

"9, the Contractor will have
the right to take, receive and freely export’his share of the Profit Oil and of
the Operations Costs Recovery Oj

The title of ownership. Contractor’s portion of Profit Oil according to
Article 7.3, like that of ‘the’ portion of Crude Oil exported and sold for the
recovery of Petroleunr’ Costs in fulfilment of Article 7.2, will pass to the
Contractor at the Delivery Point.

If the Ministry decides to take a part of the portion of its Profit Oil in kind, it
will advise the Contractor in writing; at least ninety days before the beginning
of each six month period of each calendar year, where it will specify the
quantity it chooses to take in kind. This said advice will take effect from the
second sixth month period of that calendar year (always providing the said
decision does not interfere with operations due to any sale agreement of
Crude Oil produced in the Contract Area, which the Contractor may have
negotiated prior to notice about the said decision). Lack of the said ‘notice
will be considered as a decision not to receive in kind the State’s share. Any
sale of the State’s portion of Profit Oil may not continue for a period of more
than one calendar year without the consent of the Ministry.

If the Ministry chooses not to take its share of Profit Oil, then it may require
the Contractor to sell or buy the State’s production share, always providing
that the price paid to the State for its production share is not less than the
market price as set out in Article 9. The Contractor will pay the State for its
share of Profit Oil three times a year, and the said payment will be made
within the first thirty calendar days after the date of each shipment.

31

o

ARTICLE 8

TAXATION

8.1. Contractor, its subcontractors and its personnel shall be subject to and comply
with all income tax laws and regulations in the Republic of Equatorial Guinea,
as well as to the fiscal and customs laws of the UDEAC as applied in
Equatorial Guinea.

8.2. Unless otherwise agreed by the Parties, the provisions of Article 15 shall apply
= to income tax, royalty payments and all of the other obligations established in
-this Contract.

9.1.

9.2.

9.3.

9.4.

ARTICLE 9

VALUATION OF CRUDE OIL

The unit selling price of Crude Oil to be considered under this Contract
shall be the F.O.B. "Market Price" at the eleat) Point expressed in
Dollars per Barrel.

A “Market Price” shall be established for each type of Crude Oil or
Crude Oil mix.

‘The Market Price applicable to liftings of Crude Oil during a Quarter

shall be calculated at the end of that Quart
weighted average of the prices obtain

ind shall be equal to the
yi Contractor’ and the State

and terms of payment...
Parties during that .Q at

Contract and sold during said Quarter .

In the event such sales“tp. Third Parties are not made during the
Quarter in question,-or’. ‘pepresent less than thirty per cent (30%) of the
total quantities of Crudé“Oil obtained from all the Fields under this
Contract and sold: -during said Quarter, the Market Price shall be
determined by comparison with the “Current International Market
Price", during the Quarter in question, of Crude Oils produced in the
Republic of Equatorial Guinea and the neighbouring producing
countries, taking into account the differentials in quality, gravity,
transportation and payment terms.

The following transactions shall, inter alia, be excluded from the
calculation of the Market Price:

(a) sales in which the buyer is an Affiliated Company of the seller as
well as sales between entities constituting Contractor;

(b) sales between suppliers of petroleum crude and the national
market;

(c) sales for other consideration than payment in freely convertible
currencies and sales fully or partially made for reasons other than
the usual economic incentives involved in Crude Oil sales on the
international market (such as exchange contracts, sales from
government to government or to government agencies).

33

"96.

9.5.

9.7.

To establish the price of crude, the evolution of the international
market should be relied upon. A committee headed by the Ministry or
his deputy and consisting of representatives from the State and
representatives from Contractor shall meet upon request from its
president in order to establish (in accordance with the provision of this
Article 9) the Market Price of Crude Oil produced, which shall apply to
the preceding Quarter. The decisions of the committee shall.be taken
unanimously.

In the event no decision is taken by the committee within thirty (30)
days after the end of the Quarter in question, the Market Price of
Crude Oil produced shall be determined by a worldwide recognized

“expert appointed in accordance with the Rules of Technical Expertise

of the International Chamber of Commerce.‘The determination of the
expert shall be final and binding on the Ministry and Contractor. The
expert shall establish the price
this Article 9 within twenty {2
expertise costs shall be shatéd ’

Pending the determir f the price, the Market Price provisionally
applicable to a Quarter shall be ‘tlie Market Price of the preceding
Quarter. Any necessary adjustment:shall be made no later than thirty
(30) days after the determi ‘of the Market Price for the Quarter in
question.

Contractor shall rigasure all Petroleum produced and saved under this
Contract in accordance with the provisions of Article 11 of the
Petroleum Regulations.

34

10.1.

10.2.

10.3.

10.4.

ARTICLE 10

BONUSES AND SURFACE RENTALS

On the Effective Date, Contractor shall pay the State the sum of Five Million
(5,000,000) United States Dollars as a signature bonus and Five Million
(5,000,000) Dollars on the signature of the contract for participation in
production.

On the date Contractor notifies the Ministry a Discovery is a Commercial Field
-in accordance with the provisions of Article 5.3, Contractor shall pay the State
the sum of Five million (5,000,000) United States Dollars.

sixty (60) consecuté

(b) Three million (3,000;
Area averages fifty thou:
(60) consecutive days.”

106) barrels per day for a period of sixty

(c) Three million (ex 100,000) Dollars after daily production from the Contract
Area averages tiverity thousand (50,000) barrels per day for a period of
sixty (60) consecutive days ;

(a) Ten million (10,000,000) Dollars after daily production from the Contract
Area averages fifty thousand (100,000) barrels per day for a period of sixty
(60) consecutive days.

Such payments shall be made within thirty (30) calendar days following the last
day of the respective sixty (60) calendar days' period.

Contractor shall pay the State the following annual surface rentals :

(a) Fifty cents ($0.5) per hectare annually during the initial term of the
exploration period ;

(b) Fifty cents ($0.5) per hectare annually during the first renewal of the
exploration period ;

(c) Fifty cents ($0.5) per hectare annually during the second renewal of the
exploration period and any extension thereof as provided for in Article 3.2;

(d) One ($1) Dollar per hectare annually during the term of a Development

35

Area.

For the Year in which this Contract is signed, the surface rental set forth in
paragraph (a) above shall be prorated from the Effective Date through
December 31st of said Year, and shall be paid within thirty (30) calendar days
after the Effective Date.

For succeeding Years the surface rentals set forth in paragraphs (a), (b) and (c)
above shall be paid in advance, thirty (30) calendar days before the beginning of
each Calendar Year. ;

For the Year in which a Development Area is granted, the surface rental set
forth in paragraph (d) shall be prorated from the date of granting said
“Development Area through December 31st of said Year.

For succeeding Years the surface rental set forth. paragraph @ shall be paid

In the event of surface relinquishiment luring a Calendar Year or in the event of
Force Majeure, Contractor shall "have no right to be reimbursed for the surface
rentals already paid.

ARTICLE 11

OBLIGATION TO. SUPPLY DOMESTIC MARKET
WITH CRUDE OIL

11.1. Contractor shail meet as a priority the needs of the domestic
Crude Oil consumption in the Republic of Equatorial Guinea, in the
event the State cannot meet such needs from the share(s) of
Production which the State is entitled to.

tieoe For this purpose, if the State so requests, Contractor shall
comply with Article 15 of the Hydrocarbons ‘Law and shall sell to the
State a portion of its Profit Oil for internal sumption in the country in

oil which he desir
Calendar Year. D

11.4. The price of Crude e.Oil so sold by Contractor to the State shall
be the Market Price established in accordance with the provisions of
Article 9 of this Céjitract and it shall be payable in Dollars, unless
otherwise agreed.

is}

ARTICLE 12

NATURAL GAS

12.1. Non-Associated Natural Gas

12.1.1.In the event of a Non-Associated Gas Discovery, Contractor shall diligently
engage discussions with the Ministry with a view to determining whether the
appraisal and exploitation of said Discovery have a potentially commercial
nature.

12.1.2.If£, after the above-mentioned discussions, Contractor considers that the Non-
Associated Natural Gas Discovery warrants appraisal, it shall undertake an
appraisal work program with respect to Discovery in accordance with
the provisions of Article 5. .

set forth in Article 2
with respect to the
three (3) years starting fr
exploration period.

i related of the second renewal of the

i S$ shall jointly assess the possible outlets
for the Natural Gas: from the Discovery in question, both on the local
market and for export, together with the necessary means for its
marketing, and they shall consider the possibility of a joint marketing
of their shares of production in the event the Non-Associated Natural
Gas Discovery would not otherwise be commercially exploitable.

12.1.3. Following completion of appraisal work, in the event the Parties
should jointly decide that the exploitation of that Discovery is justified
to supply the local market, or in the event Contractor should
undertake to develop and produce that Natural Gas for export,
Contractor shall submit to the Ministry, prior to the expiry of the
above-mentioned three (3) year period, a development and
production plan in accordance with the provisions of Article 5.6.

Contractor shall then proceed with the development and
production of that Natural Gas in accordance with the development
and production program submitted and approved by the Ministry
pursuant to the provisions of Article 5.6, and the provisions of this
Contract applicable to Crude Oil shall apply, mutatis mutandis, to
Natural Gas, unless otherwise specifically provided under Article
12.3.

38

12.1.4.

oO

If Contractor considers that the Non-Associated Natural Gas
Discovery does not warrant appraisal, the Ministry may, with a ninety
(90) day's prior notice, require Contractor to relinquish its rights on
the area encompassing said Discovery.

In the same manner, if Contractor, after completion of appraisal
work, considers that the Non-Associated Natural Gas Discovery is not
commercial, the Ministry may, with a three (3) months’ prior notice,
require Contractor to relinquish its rights on the Appraisal Area
related to said Discovery. .

In both cases, Contractor shall forfeit its rights on all Petroleum
which could be produced from said Discovery, and the Ministry may

~ then carry out, or cause to be cartied..out, all the appraisal,

oars

12.2.1.

development, production, treatment, ee and marketing

shall state in the report referret to in Article 5.3 if it considers that the
production of Associate: atural Gas is likely to exceed the

quantities necessary lhe requirements of the Petroleum
Operations related” te.-the production of Crude Oil (including
reinjection operations), and if it considers that such excess is capable
of being produced in commercial quantities. In the event Contractor
has informed the Ministry of such an excess, the Parties shall jointly
assess the possible outlets for that excess of Natural Gas, both on
the local market and for export (including the possibility of joint
marketing of their shares of production of that excess of Natural Gas
in the event such excess would not otherwise be commercially
exploitable), together with the means necessary for its marketing.

In the event the Parties should decide that the development of
the excess of Natural Gas is justified, or in the event Contractor
would wish to develop and produce that excess for export, Contractor
shall indicate in the development and production plan referred to in
Article 5.6 the additional facilities necessary for the development and
exploitation of that excess and its estimate of the costs related
thereto.

Contractor shall then proceed with the development and
exploitation of that excess in accordance with the development and
production plan submitted and. approved by the Ministry pursuant to
the provisions of Article 5.6, and the provisions of this Contract
applicable to Crude Oil shall apply, mutatis mutandis, to the excess of
Natural Gas, unless otherwise specifically provided under Article

39

12.2.2.

12.2.3.

12.3.

12.3.1.

12.3.2.

12.3.

A similar procedure shall be applicable if the sale or marketing
of Associated Natural Gas is decided during the exploitation of a
Field.

In the event Contractor does not consider the exploitation of the
excess of Natural Gas as justified and if the Ministry, at any time,
wishes to utilize it, the Ministry shall notify Contractor thereof, in
which event :

(a) Contractor shall make available to the Ministry free of charge at
the Crude Oil and Natural Gas separation facilities all or part of
the excess that the Ministry wishes to li

(b) the Ministry shall be responsible, for.the gathering, treatment,
compression and transportatto hat excess: ffom. -the above-
mentioned separatio: .

costs related thereto:

(¢)

troleum industry practice and in such
hinder the production, lifting and
transportation of rude Oil by Contractor.

Any excess Of Associated Natural Gas which would not be
utilized under Articles 12.2.1 and 12.2.2, shall be reinjected by
Contractor. However, Contractor shall have the right to flare said gas
in accordance with good international petroleum industry practice,
provided that Contractor furnishes the Ministry with a report
demonstrating that said gas cannot be economically utilized to
improve the rate of recovery of Crude Oil by means of reinjection, and
provided, further, that the Ministry approves said flaring, which
approval shall not be unreasonably withheld.

Provisions common to Associated and Non-Associated Gas

Contractor shall have the right to dispose of its share of
production of Natural Gas, in accordance with the provisions of this
Contract. It shall also have the right to proceed with the separation of
liquids from all Natural Gas produced, and to transport, store as well
as to sell on the local market or for export its share of liquid
Petroleum so separated, which will be considered as Crude Oil for
purposes of sharing thereof between the Parties under Article 7.

For purposes of this Contract, the Natural Gas Market Price,
expressed in Dollars per million BTU, shall be equal to :

40

(a) with respect to Natural Gas export sales to Third Parties, the
price realized from purchasers ;

(b) with respect to sales on the local market of Natural Gas as a
fuel, such price as the Ministry (or the national entity that the
State would set up for the distribution of Natural Gas on the q
local market) and Contractor mutually agree upon. 4

12.3.3. For purposes of Articles 7.3 and 11.3, the quantities of available
Natural Gas, after deduction of the quantities used for the
requirements of the Petroleum Operations, reinjected or flared, shall
be expressed in a number of Barrels of Crude Oil such that one

~ hundred and sixty five (165) cubic meters of Natural Gas as
measured at the temperature of 15°C: and at the atmospheric
pressure of 1.01325 bar are deem equal to.one Barrel of
Crude Oil, unless otherwise agre p the Parties... -..

ARTICLE 13

CUSTOMS REGULATIONS AND IMPORT AND EXPORT DOCUMENTS

3.1

@

)

©

In compliance with the stipulations in Articles 17 and 18 of the Hydrocarbons
Law, the Contractor will have the right to import into the Republic of
Equatorial Guinea all the goods necessary to cafry out properly Petroleum
Operations, in his own name or in the name of his sub-contractors.

For the purpose of this Contract, the Contractor will benefit from the

* following advantages:

Under present customs regulations, importirig,-in compliance with the
regulations of Temporary Admission (AT) ‘or’ ‘Temporary Imports (IT), either
normal or special, whichever is S:case.for the same ‘Contracior, for third

I dition’ that “these goods are exclusively
necessary for Petroleum Operations and shee they can be re-exported at the
end of their use;

‘fiom any tax or duty of all materials, products,
machinery, equipmer todls to be used exclusively for oil prospecting and
exploration in the specified zone and which appear on the list in Annex 2 of
Act Number 13/65-UDEAC-35 of 14" December 1964 and its subsequent
modifications;

Admission with exempti

This exemption applies to imports made by the Contractor, by third parties
acting on his behalf, and by his sub-contractors, on condition that a certificate
of end use is produced.

Under the same aforementioned conditions, the Contractor will be allowed to
import at a duty reduction of five per cent (5%) materials, products,
machinery, tools and equipment which, not coming under the category of
goods specified in paragraphs (a) and (b) above, are necessary for production,
storage, treatment, transport, shipment and transformation of hydrocarbons in
the exploration zone.

The reduced duty rate is granted by the Ministry of Economy and Finance at
the request of the Contractor:
on production of a general import schedule;
or after a particular application for a reduced rate import, made by the
Contractor fifteen days before the arrival of the goods.

These requests or applications should specify:
The commercial nature of the goods and the customs consignment in

42

@)

13.5

13.6

13.7

13.8

which they are classified;
The value of the goods in FOB and CIF,

Goods and household objects for personnel and domestic use imported by the
Contractor’s foreign personnel relevant to activities concerning Petroleum
Operations on the occasion of their change of residence will be admitted duty-
free under conditions fixed by Customs Regulations, in particular under
Articles 17 to 20 of Act 13/65-UDEAC-35 of 14" December 1965 and its
subsequent modifications.

Contractors, third parties importing on their behalf and their sub-contractors
undertake not to proceed with imports unnecessary to the carrying-out of
Petroleum Operations unless the goods are not available in Equatorial Guinea

~ in similar conditions of price, quality and delivery time.

Other goods not mentioned in the above stipi is are subject to duty and
taxes set by Customs Administrati .

At their discretion taking int
Articles 4.1 and 4.3 and:
parties importing oti’ his, behalf and ties
and tax free, goods ‘imported withii
Article 14.1 (as when they are ne,

force, the Contractor, third
yontractors may re-export, duty

Aramework of the stipulations in

riécessary to Petroleum Operations).

All imports, exports and Te-éxports ‘carried out within the framework of this
Contract are subject to formalities required by the Customs Office.

The Contractor is, regarding the Customs Office, jointly and mutually
responsible, with third parties importing on his behalf and his sub-contractors,
for any fraud detected in abuse of the benefits set out in this Section. Fines,
penalties and costs of any nature incurred by anyone guilty of such fraud do
not constitute Petroleum Operations costs.

Apart from duties and taxes set out in this Article, the Contractor, his third-
party importers and sub-contractors will not be subject to any other payment
in this respect.

Subject to the stipulations in Article 12, the Contractor, his clients and
transporters will have the right to export freely the quantities of Cost Oil and
Profit Oil belonging to the Contractor, at the export point selected for this
purpose, at any time, free of duty and taxes.

It is understood that the Contractor and his sub-contractors undertake to
proceed with the above mentioned imports only when materials equipment are
not available in the Republic of Equatorial Guinea under equivalent conditions
of price, quantity, quality, terms of payment and delivery time.

Foreign employees assigned to work in the Republic of Equatorial Guinea on
behalf of the Contractor or his sub-contractors, and their families, will have

43

is}

the right to import into the Republic of Equatorial Guinea their personal
effects, during their first year of residence.

44

14.1.

14.2.

14.3.

oO

ARTICLE 14

FOREIGN EXCHANGE

Contractor and its subcontractors shall be subject to the
applicable exchange control legislation and regulations in effect in the
Republic of Equatorial Guinea, it being understood that Contractor and
its subcontractors shall benefit during the term of this Contract from the
following rights regarding exclusively Petroleum Operations, as long as
they shall have met all their respective payments and tax obligations
under this Contract and under the applicable tax laws of Equatorial

-Guinea:

(a) to retain or dispose of any proceeds puts
including such funds as mayest im Petrojedm Operations
which exceed their requirements for cont isting. ‘Petroleum
Operations in Equatosial-Guinea and the, ax ‘and other local
liabilities as they aris

ide Equatorial Guinea

(b) t expatriate employees of the
Guinea, after deduction of the relevant

Contractor outsidé Equator i
tax laws in the Republic of Equatorial

taxes according to the cu

To such effect, the Contractor, may open and use freely bank accounts, in
United States doilars or in other exchanges in banks of his choice in
Equatorial Guinea and abroad.

Notwithstanding the above, the Contractor, will maintain in national
banking institutions while the Contract is in force a reasonable balance,
not less than ten per cent of the Annual Expenses Budget, with the aim of
being able to cover at any moment any urgent eventualities, such as tax
costs or other contractual obligations.

(c) to export such funds as Contractors or subcontractors shall have
imported into Equatorial Guinea or earned from Petroleum
Operations or from the proceeds of the sale or lease of goods or
performance of services under a Contract.

Contractor and its subcontractors shall submit to the Ministry of
Finance, no later than fourty-five (45) days after the end of each
Quarter, a report with details of the exchange transactions made under
this Contract during the preceding Quarter, including the transactions
on accounts opened abroad made in accordance with the provisions of
Article 14.1 above.

Contractor's expatriate employees shall have the right, in

45

o

accordance with the regulations then in effect in the Republic of
Equatorial Guinea, to freely exchange and to freely transfer to their
country of origin the savings arising from their salaries, as well as the
retirement and social contributions paid by or for said employees, ~
provided they shall have met their tax obligations in the Republic of
Equatorial Guinea.

15.1.

15.3.

15.4.

15.5.

fe)

ARTICLE 15

BOOKS, ACCOUNTS, AUDITS AND PAYMENTS

Contractor shall maintain its records and books in accordance
with the regulations in force and the Accounting Procedure attached
hereto as Annex C. .

Records and books shall be maintained in the Spanish
language and expressed in Dollars. They shall be supported by
detailed documents demonstrating the expenses and receipts of the
Contractor under this Contract.

Such records and books shall be u: ‘Inter alia, to determine
the Contractor's gross income, Petroletim, S$ and net profits and to
establish the Contractor's tax..otligations. They, still -include the
Contractor's accounts showi né-sales of.-Petfoléum under this
Contract. :

it and loss accounts and

balance sheets shall also be maint in Francs CFA.

Until Contractor ha: clared the first Commercial Field within
the Contract Area jin.accordance with the provisions of Article 5, the
originals of the records ‘arid books referred to in Article 15.1 may be
kept at the Contractor's main office with at least one copy in the
Republic of Equatorial Guinea. From the time of Contractor's first
declaration of a Commercial Field within the Contract Area, said
records and books shall -be maintained in the Republic of Equatorial
Guinea. .

Within ninety (90) days after the expiry of a Calendar Year, Contractor shall
submit to the Ministry detailed accounts showing the Petroleum Costs which
Contractor has incurred during said Calendar Year. The accounts shall be
certified by an independent external auditor acceptable to the Parties.

After notifying Contractor in writing, the Ministry may cause to
be examined and audited the records and books relating to Petroleum
Operations by experts of its election or by its own agents. The Ministry
will have a period of three (3) years from the end of a given Calendar
Year to perform such examinations or audits with respect to said Year
and submit its objections to Contractor for any contradictions or errors
found during such examinations or audits.

Contractor shall provide any necessary assistance to the

persons designated by the Ministry for that purpose and facilitate their
carrying out their duties. Reasonable audit expenses shall be

47?

15.7.

15.8

is}

reimbursed by Contractor to the State and shall be considered as
Petroleum Costs and recoverable under the provisions of Article 7.2.

All payments between the Parties under this Contract shall, unless otherwise
agreed, be in Dollars. When the receiving Party is the State, payments shall be
made to the Public Treasury and when the receiving Party is Contractor,
payments shall be made through a bank designated by Contractor.

Unless otherwise agreed, any payment under this Contract shall be made within
thirty (30) days following the end of the month in which the obligation to make
such payment occurs. In the event of delay in payment, the amount due shall
bear interest compounded daily at the LIBOR rate plus two (2) percentage

Points.

In the case of persistent disagreement between, the parties, an expert
independent committee will be appointed to. de iberate over the disagreement.
If these proceedings fail to resol ie

submitted to arbitration as outlined’

48

EFT

ARTICLE 16

TRANSFER, ASSIGNMENT AND
CHANGE IN CONTROL AND OPERATORSHIP

16.1 Each of the legal entities of which the Contractor consists will have:
The right to sell, cede, transfer, convey or dispose of in any other way, part or all of its
rights and interests in the Contract to any Affiliated Company after written consent
‘from the Ministry, which will not be denied unreasonably.
The right, after having notified the Ministry, to sell, cede, transfer, convey or despose
of in any other way, part or all of its rights and interests..in the Contract to other
juridical entities which constitute the Contractor. “
© The right to sell, cede, transfer, convey, se of in any other way, part
or all of its rights and interests in-the, contract to other, a
affiliated companies or other:enti i
consent from the Ministry,

will not be denied, -unfeasonably.

The rights and ob! § recuking from thi Contract cannot be transferred
or yielded, totally or * partially, tity making up the Contractor,
without written approval Ministry, as set out in Article 4.9 of

Petroleum Operations Regulation, ‘which will not be denied unreasonably.

16.2. Any change in the Factdrs ‘onstituting Control, as defined in the Petroleum
Regulations, of any eiitity constituting Contractor shall be promptly reported to
the Ministry.

In the event of such a change, the Ministry may, within three (3) months of the
relevant report, serve notice in writing to the Contractor that the Ministry
proposes to terminate this Contract unless such a further change in the Factors
Constituting Control of the relevant entity, as specified in the notice, takes
place within the period of three months beginning with the date the notice is
served.

16.3. Where Contractor consists of several entities, it shall notify the Ministry of any
change to the joint operating agreement which binds the entities constituting
Contractor.

Any change in the Operator shall be subject to approval of the Ministry.

49

Se

17.1.

17.3.

ARTICLE 17

INDEMNIFICATION, LIABILITY AND INSURANCE.

Contractor shall indemnify and compensate any person, including the State, for
any damage or loss which Contractor, its employees or subcontractors and
their employees may cause to the person, the property or the rights of other
persons, caused by or resulting from Petroleum Operations.

Contractor shall indemnify, defend and hold harmless the State against all

claims, losses or damage whatsoever caused by or resulting from Petroleum

Operations.

Contractor shall comply with the rovigions
Regulations.

4. of Petroleum

; “the obligations and
‘under this Contract ‘shall be joint and several,

50

18.2

ARTICLE 18

TITLE OF OWNERSHIP OF GOODS AND EQUIPMENT

Fixed installations and/or equipment acquired by the Contractor or through
his sub-contractors for use in Petroleum Operations will be the State’s
property once costs have been completely recovered, it being understood that
the Contractor will supply the Ministry annually with a list of goods and
equipment where costs have been recovered.

However, the Contractor will carry on using the said goods and/or equipment

always providing the said
Petroleum Operations.

\cellation of this contract, for
telation to all or part of the
ysds‘and equipment, including those goods
‘tot been recovered, will pass to the State. -

Contract Area, the ownership o}
and equipment whose costs!

The stipulations of ‘Artic 18.1 will not apply to the Contractor’s equipment,
nor to that of any..stb-contractors which is not essential for Petroleum
Operations, nor to any hire equipment.

If the Ministry does not wish to use the said goods and equipment, it has the
right to ask the Contractor to remove them, it being understood that the
Contractor will carry out the withdrawal in accordance with international oil
industry good practice, and according to the time frame and specified
conditions previously agreed in the withdrawal plan, as set out in Article 6.23.

19.1

19.2

ARTICLE 19

TERMINATION OF THE CONTRACT

This Contract may be terminated, without compensation, under any one of the
following occurences :

(a) Material breach or recurrent breach by Contractor of the provisions of the
Petroleum Law or Petroleum Regulations or of the provisions of this
Contract ;

‘® A payment more than three (3) months late due-by Contractor with respect

to an obligation owed to the State ;

production thereof ka ‘period of’ at. ‘east three (3) months, decided
without the Ministry's conse!

; iply, within the prescribed time period, with an

(e) Failure of Contractor to
| accordance with the provisions of Article 22;

arbitration award.rer

(@® Bankruptcy, compésit ion with creditors or liquidation of assets of
Contractor or its parent-company; or

(g) Under the provisions of Article 2.3.

Except with respect to the occurrence set forth in paragraph (f) above, the
Ministry shall pronounce the termination of the Contract only after having
served formal notice on Contractor, by registered mail with acknowledgement
of receipt, to remedy the breach in question within three (3) months (or within
three (3) months with respect to the occurrences set forth in paragraphs (a) and
(d) above) from the date of receipt of such notice. .

Should Contractor fail to comply with such prescription within the prescribed
time period, the Ministry may pronounce ipso jure the termination of this
Contract.

Any dispute as to whether any ground exists to justify the termination of the
Contract pronounced by the Ministry due to the forfeiture may be subject to
arbitration in accordance with the provisions of Article 22. In that event, the
Contract shall retain in force until the execution of the arbitration award by
the Parties.

52

20.1.

ARTICLE 20

APPLICABLE LAW AND STABILITY OF CONDITIONS

This Contract and the Petroleum Operations carried out under said Contract
shall be governed by the laws and regulations in force in the Republic of
Equatorial Guinea.

Contractor shall be subject at any time to the laws and regulations in force in
the Republic of Equatorial Guinea.

Should the income of the State or the Contractor-be materially altered as a
result of new laws, orders or regulations then, i sh event, the Parties shall
agree to make the necessary adjustments.” relevant provisions of this
Contract, observing the principle that ihe affected Party, hall bé-testored to
substantially the same economic, - ion'as it would have:been in had such
change in laws or regulati ted, The cost of'such restoration to the
other Party may not i x

of such change.

new law or regulation intended the State to benefit Contractor.

"State Income", within the méaning of this Article 20.3, means the sum of all
revenues whether derived from royalty, profit share, rental, fees or other form
of financial income paid to the State by Contractor as a result of Petroleum
Operations.

53

21.1.

21.2.

21.3.

ARTICLE 21

FORCE MAJEURE

Any obligation or condition arising from this Contract which
either Party is prevented from performing whether in whole or part,
except with respect to the payments such Party is liable to, shall not be
considered as a breach of this Contract if said non-pérformance is
caused by an event of Force Majeure, provided, however, that there is
a direct cause-and-effect relationship between the non-performance
and the event of Force Majeure invoked.

In spite of the former, all outstanding payme

t which either

Any obligation or condition proéeediag from this Cot
vit ‘ payments for

party is unable to meet, in full or‘ ith the ext
which both parties are :
Contract if the said failur
proviso that there is
the cited Force Majeu!

For purposes of.this.Contract, an event shall be considered
Force Majeure if it meets the following conditions:

(a) It has the effect-of temporarily or permanently preventing either of the
Parties from performing its obligations under the Contract; and

() It is unforeseeable, unavoidable and beyond the control of the Party which
declares Force Majeure and is not the result of its negligence or omission.

Such an event may include, without limitation, earthquake,
strike, riot, insurrection, civil disturbances, sabotage, acts of war or
acts attributable to war. The intent of the Parties is that the term Force
Majeure shall be interpreted in accordance with the principles and
practice of the international petroleum industry.

if either Party cannot comply with any obligation or condition
herein stipulated because of Force Majeure, it shall notify the other
Party in writing as promptly as possible, and in any case not later than
fourteen (14) days after the event, giving the reason for its non-
compliance, particulars of the Force Majeure and the obligation or
condition affected. The Party affected by the Force Majeure shall keep
the other Party informed from time to time of the evolution of the Force
Majeure occurence and shall promptly notify the other Party as soon
as the Force Majeure has been removed and no longer prevents it
from complying with its obligation or condition and shall thereafter

54

21.4.

21.5

21.6.

a

resume compliance with such obligation or condition as soon as
possible.

The obligations other than those affected by the event of Force -
Majeure shall continue to be performed in accordance with the
provisions of this Contract.

All obligations suspended as the result of Force Majeure will be completed as
quickly as possible, within a time frame no longer _ the length of the time of
the Force Majeure. :

When Force Majeure situation lasts more than ninety days, the Parties will
meet to examine the situation and implications for Petroleum Operations, in
‘order to establish the course of action appropriate for the fulfilment of
contractual obligations in the circumstances of the.said Force Majeure. In
such a case, the duration of the Contract will be, éxtenided by the same amount
of time that the Force Majeure has lasted’ .

22.1.

22.2.

22.3.

22.4.

ARTICLE 22

ARBITRATION

In the event of any dispute between the State and Contractor
regarding the interpretation or execution of the provisions of this
Contract, the Parties shall make their best efforts to settle such dispute
amicably.

If, within three months of the date of notice of such dispute, the Parties
have not reached an amicable agreement, the matter will go to arbitration at the
International Chamber of Commerce (CCI) in compliance with Article 4.28 of
Petroleum Operations Regulations on arbitr ith the exception of
language, place and the relevant law wi - a8 specified in the following
Article. i .

The seat of arbitrath

The language used..during the arbitration proceedings shall be the
Spanish language and the applicable . faw shall be the laws of the

The arbitration triburial shall consist of three (3) arbitrators, two
(2) of whom designated by each of the Parties and the third to act as
the President, nominated by the International Chamber of Commerce.
No arbitrator shall be a national of the countries to which either Party
belongs.

The arbitration award shall be final and it shall be binding on
the Parties and immediately enforceable.

The arbitration expenses shall be borne equally by the Parties,
subject to the decision of the tribunal regarding the sharing thereof.

The Parties shail conform to any measure of conservation
prescribed or recommended by the arbitration tribunal.

A request for arbitration shall give rise to the suspension of the
contractual provisions conceming the subject matter of the dispute, but
all other rights and obligations of the Parties under this Contract shall
not be suspended.

56

ARTICLE 23
CONDITIONS FOR APPLICATION OF THE CONTRACT AND
NOTICES
23.1. The Parties hereby agree to cooperate in any possible manner

to achieve the objectives of this Contract.

The Ministry will facilitate the performance of Contractor's

activities by granting it all permits, licenses and access rights

- necessary for the requirements of the Petroleum Operations, and by
making available to it all the appropriate services with respect to said
Operations of the Contractor, its employees and agents in the territory

of the Republic of Equatorial Guinea.

by either Party, to ifie. other, will be
1 Of the receiving patty acknowledges
Spanish and addréssed to:

23.2. Any notification required or
considered as delivered when_the
receipt. Said notifications should.

TEL : (240) 93567, 93405
TELEX : GBNOM 5405 EG

5 For Contractor :

Notifications shall be deemed to be delivered on the date the
addressee receives them pursuant to the acknowledgement of receipt.

23.3. The State and Contractor may at any time change their
authorized representative, or modify the addresses mentioned in
Article 23.2, subject to at least ten (10) days’ prior notice.

23.4. This Contract may be modified only in writing and by mutual
agreement of the Parties.

or
“I

23.5.

23.8

Headings in this Contract are inserted for. purposes of
convenience and reference and in no event shall define, restrict or
describe the scope or object of the Contract or of any of its clauses.

Annexes A, B, C and D attached hereto are an integral part of
this Contract.

Anything not specifically covered in this Contract will be subject to the
provisions of the Hydrocarbons Law and the Petroleum Operations
Regulations.

This Contract constitutes a definite agreement between the State and the
Contractor and replaces and substitutes any other agreement between the
Parties whether oral or in writing, drawn up prior:to,the date of signature of the
same. é

own technology or what has ved under licence.

However, in order to-obtain iw tenders, the Ministry may show third parties
geophysical and geological data relating to part or parts of the Contract Area
adjacent to the new teiider areas.

This confidentiality clause will not apply to a bona fide potential assignee, who
will be sworn to confidentiality; nor will it apply to the obligation of the State
to inform international financial institutions.

The parties can give information and photographs relevant to Petroleum
Operations to the media by previously agreed mutual consent.

ARTICLE 24

EFFECTIVE DATE

This Contract shall become effective upon the date on which it is executed,
such date herein referred to as the Effective Date, and this Contract shall
then be binding for the Parties.

In witness whereof, the Parties hereto have executed this Contract in two (2)
originals in the Spanish language.

FOR MINISTRY OF MINES AND ENER
REPUBLIC OF EQUATORIAL GUINE.

. NAME’:
TITLE:

DATE:

FOR THE CONTRACTOR :
NAME:
TITLE :

DATE:

59

ANNEX A

CONTRACT AREA

Attached to and made an integral part of this Contract between the Republic
of Equatorial Guinea and Contractor.

Upon the Effective Date, the initial Contract Area covers an area deemed
equal to approximately ( ) square kilometers.

Said Contract Area is described on the map provided in Annex B.

The points indicated on said: thap are defined below,
by reference to the Greenwhich meridian, “through their _ geographic
coordinates : * e

a

ANNEX B

MAP OF THE CONTRACT AREA

Attached to and made an integral part of this Contract between the Republic
of Equatorial Guinea and Contractor.

64

ANNEX C

ACCOUNTING PROCEDURE

Attached to and made an integral part of this Contract between the Republic
of Equatorial Guinea and Contractor.

11.

1.2,

1.3

13.1.

ARTICLE 1

GENERAL PROVISI

Purpose

Interpretation

For purposes of thi Accounting Procedure the terms used herein which are
defined in the Contract shall have the same meaning when used in this
Accounting Procedure.

In the event of any inconsistency or conflict between the provisions of this
Accounting Procedure and the other provisions of the Contract, then the other
provisions of the Contract shall prevail.

Accounting Records and Reports

Until Contractor has declared the first Commercial Field within the Contract
Area in accordance with the provisions of Article 5 of the Contract, Contractor
shall maintain at its main office complete accounts, books and records of all
exploration costs and expenses related to Petroleum Operations hereunder in
accordance with generally accepted accounting procedures and standards in the
international petroleum industry and in accordance with the charts of accounts
described under Article 1.3.2 below. A copy of these complete accounts, books
and records, shall be kept at the Contractor's office in the Republic of
Equatorial Guinea.

From the time Contractor has declared the first Commercial Field within the
Contract Area, Contractor shall maintain in the Republic of Equatorial Guinea

62

1.3.3.

a

complete accounts, books and records of all revenues, costs and expenses
(including those costs and expenses incurred during the exploration period of
the Contract) relating to all Petroleum Operations hereunder in accordance
with generally accepted accounting procedures and standards in the
international petroleum industry and in accordance with the charts of accounts
described under Article 1.3.2 below.

The purpose of this Accounting Procedure is to: (i) classify expenditures, (ii)
define Petroleum Costs, and (iii) prescribe the manner in which the
Contractor’s accounts shall be prepared and approved. .

. Within sixty (60) days of the Effective Date, Contractor shall submit to and

discuss with the Ministry a proposed outline of charts of accounts, books,

‘records and reports, which outline shall be in accordance with generally

accepted standards and recognized accounting Systems and consistent with
normal petroleum industry practice and procedures. ..-’

Within sixty (60) days of receiving "tf
either provide written notification,

approval Os th Proposal or request in
writing revisions to the propo: at

¥8 after-the Effective Date, Contractor
outline“of charts of accounts, books, and
records and reports which shalt-deseribe the basis of the accounting system and.
procedures to be developéd “and. used hereunder. Following such agreement,
Contractor shall expeditidusly-‘prepare and provide the Ministry with formal
copies of the comprehensive charts of accounts and manuals related to the
accounting, recording ‘and reporting functions, and procedures which shall be
followed under the Contract.

Notwithstanding the generality of the foregoing, Contractor shall submit to the
Ministry at regular intervals statements relating to the Petroleum Operations,
including, but not limited to, the following, as provided in Article 6 of this
Accounting Procedure:

(a) Production Statement.

(b) Value of Production and Pricing Statement (monthly).

(c) Petroleum Costs Statement (quarterly).

(d) Production Sharing Statement (quarterly).

(©) Final End-of-Year Statement.

Annual Budget Statement.
Statement of crude exports.

Statement of initial and final inventory of crude.

63

1.3.4.

1.4,

1.5.3.

15.4.

. As provided in Article 15.5 of the-Con

All reports and statements shall be prepared in accordance with the Contract,
the laws of the Republic of Equatorial Guinea and regulations made thereunder,
and where there are no relevant provisions of either of these, in accordance -
with generally accepted practices in the international petroleum industry.

Language and Unit of Account
Unlesss otherwise agreed, all accounts, records, books and reports shall be

maintained and prepared in the Spanish language and shall be recorded in
Dollars. For information purposes, Contractor may also maintain accounts and

records in other languages and currencies.

Audit and Inspection Rights of the State .

the Ministry, upon at least forty

inspect and audit, during
supporting costs and:
records, invoices, ci

visit and inspect at reasoy
offices of Contractor’ directly. r indirectly serving the Petroleum Operations
and to question person F associated with those Operations.

In such cases the Contractor’s accounts shall be certified by a recognised firm
of international auditors acceptable to both parties. All the related costs shall be
included as Petroleum Operation Costs.

. Any audit exceptions shall be made in writing and notified in writing to the

Contractor within ninety (90) days of completion of the audit (the audit shall be
ordered following an exchange of letters between the Contractor and the
Ministry); failure to give such written exception shall be deemed to be an
acknowledgement of the correctness of the Contractor's books and accounts.

Contractor shall answer any notice of exception under Article 1.5.2 within
thirty (30) days of the receipt of such notice. Where the Contractor has, after
the said thirty (30) days, failed to answer a notice of exception, the exception
shall prevail.

All agreed adjustments resulting from an audit and all adjustments required by
prevailing exceptions shall be promptly made in the Contractor's accounts and
any consequential adjustments to payments due to the State shall be made
promptly.

. If Contractor and the Ministry are unable to reach final agreement on proposed

64

ST = ER

1.6.

1.7.

audit adjustments they may, by mutual agreement, refer their dispute for
binding expert determination in accordance with the provisions of Article 15.8
of the Contract. When issues are outstanding with respect to an audit, the
Contractor shall preserve the relevant documents and permit inspection thereof
until the issue is resolved.

Currency Exchange Rates

The Book-Keeping Exchange Rate shall be established monthly, based on the
arithmetic average of the closing buy and sell rates for the Dollar against the
Equatoguinean currency unit for the last working day of the month, as
published by the Bank of Central African States (BEAC).

The Book-Keeping Exchange Rate of the last working day of each calendar
month shall be used for exchange transactions,-and for the purpose of
determining the countervalue of Dollars in the teguinean currency unit for
the next succeeding month. The Book
changed when the arithmetic averas
subsequent calendar month varies,
Exchange Rate.

ft the cure! a oleable Book Keeping

Revision of the Accounting Proeedure’

By mutual agreement betiei e Ministry and Contractor, this Accounting
Procedure may be revised front time to time by a document in writing executed
by the Parties. :

65

21.

2.2.

ia

ARTICLE 2

CLASSIFICATION OF PETROLEUM COSTS

Expenditures shall be classified in accordance with the purposes for which they
are made. The classification criteria are those which have been included in the
approved Annual Work Program and Annual Budget for the Year in which the
expenditure is made and other items which have been agreed by the Parties
from time to time. All Petroleum Costs shall be classified, defined and allocated
as set out below. Records of Petroleum Costs shall be maintained in such a way
as to enable proper allocation to each Field in the event of a Commercial
Discovery.

Exploration Expenditures

®)

(©) Labor, materials: supplies, and services used in drilling exploration Wells
or appraisal Wells;

(d) Facilities used solely in support of the purposes described in paragraphs
(a), (b) and (c) above, including access roads and purchased geological and

geophysical information, all separately identified;

&

(©) Any other expenditures incurred in the search for and appraisal of
Petroleum after the Effective Date but prior to the date of granting a
Development Area with respect to the relevant Field and not covered
under Article 2.3 below.

Development Expenditures

Development Expenditures shall consist of all expenditures incurred in:

(a) Drilling Wells which are completed as producing wells and drilling Wells
for purposes of producing a Field whether these Wells are dry or

producing and drilling Wells for the injection of water or gas to enhance
recovery of Petroleum;

66

2.3.

2.3.1

ie]

(b) Completing Wells by way of installation of casing or equipment or
otherwise after a Well has been drilled for the purpose of bringing the well
into use as a producing Well or as a Well for the injection of water or gas
to enhance recovery of Petroleum;

(c) The costs of Petroleum production from a Field and its transport and
storage facilities such as pipelines, flow lines, production and treatment
units, wellhead equipment, subsurface equipment, enhanced. recovery
systems, offshore platforms, petroleum storage facilities, export terminals
and piers, harbors and related facilities, and atcess roads for production
activities;

(d) Engineering and design studies for facilities referred to in paragraph (c)
- above;

Operating Expenditures

Operating Expenditures aré-all expenditures incuitred:.in Petroleum Operations
from the date of approval of the’ aaa’ developrient and production plan as
provided in Article ;"which are not Exploration
Expenditures, Development Expenditures, General and Administrative
Expenditures and Service Expenditures.

The balance of Geti¢ral.and Administrative Expenditures and Service
Expenditures not classifidd as the Exploration Expenditures or Development
Expenditures shall be Classified as Operating Expenditures.

ASSIGNMENT OF GENERAL AND ADMINISTRATIVE EXPENSES.

They are all the expenses associated with the functioning of certain services of
the Contractor in Equatorial Guinea as well as abroad and to the General
Assistance of the central services necessary for the study, planning and
execution of Petroleum Operations.

These expenses resulting from direct activities of the Contractor and carried
out with their own services or third parties are related mainly to the following
functions:

Administrative Expenses: Referring to Management expenses, Public
Relations, Finance, Budget and Management Control, Accounting, Treasury,
Financing, Management Information Systems, Taxes and Legal Issues,
Insurance, Administration, and

General Expenses: General assistance will be billed according to the usual
methods of the central services of the Operator. These methods consist of
covering an equitable part of the common expenses of the corresponding
central services, on one hand to the access to know-how and to the

67

2.3

2.3.

2.4

.3 INSURANCE AND CLAIM!

improvement of the techniques and on the other hand to the other different
administrative expenses mentioned above. This General Assistance. may be
billed as Petroleum Operations are being carried out using a rate of 5% (five
percent) of the costs of the referred operations.

The administrative and general costs will be assigned by means of a detailed
study, and the method determined by each study will be applied consistently
each calendar year. The method selected should be approved by the Ministry
and the Contractor.

.2 INTEREST RECOVERY

Interest on loans obtained on one hand from Affiliated or Parent companies or
third parties not Affiliated at rates not exceeding prevalent commercial rates for
investments in Petroleum Operations shall not recoverable as Petroleum
Operation Costs but shall be treated as ctible when, calculating the
income tax obligations of the Contractor:

‘ations will inghude premiums paid for normally
iated“with Contractor obligations
. All-expenses incurred and paid by the
Contractor in resolution of am ‘claim, injury and damages, shortcomings,
and other expenses, inclu ney associated with the obligations according
to the Contract will-bé ‘iticludéd as Petroleum Operation Costs less any cost
recovered by the Contraétor by means of insurance claims, so long as these
expenses are not incurféd or result from proven negligence of the Contractor.

The costs of Petrolewi
required insurance )perations
carried out according to the Contra

4 INVENTORY ACCOUNTING
The costs of materials and equipment bought for inventory will be recoverable
in the Calendar Year in which the stated materials and equipment arrived in the
Republic of Equatorial Guinea.
Marketing Expenditures
The costs incurred in the export of hydrocarbons. These costs include:

Transport of hydrocarbons
Navigation/pilotage charges, etc.

68

RE = EE OT ITT SE

is}
ARTICLE 3
OTHER CLASSIFICATION OF COSTS
During whichever year commercial production occurs, the costs of Petroleum
Operations shall comprise :
Non-capital costs incurred during the current year
Capital costs incurred during the year

Recuperation of all prior year’s unrecovered Petroleum Operation Costs

3.1 CAPITAL OR TANGIBLE COSTS

Capital or tangible costs are understood as those costs ‘icurred in the acquisition of
fixed assets which normally have a useful life of

Tangible costs include, but are not limited to; t!

(a) Infrastructure for public and. aixiliary services, the -cost of oil loading and

“ transportation systems, treaftiient,“plant and machi ery. and secondary recovery

systems, gas plant and vapour systems;

(b)_ production installations, construction efplatforms outside the Contract Area and
their on-site installations, pipewetk ipment, well heads, production tubes, warp
rods, pipeline and gasline installation, cables, teinjection charges, storage tanks;

(c) moveable goods: drilling’and surface and subsurface production equipment and
instruments, flatboats, boats, diesel engines, planes, construction machinery, furniture,
office equipment etc;

(d) construction; territory acquisition, construction of dwellings, offices, shops,
factories, recreation installations and other tangible construction goods.

With the exception of territory acquired by the CONTRACTOR, all the goods
itemised will depreciate during their useful life.

3.1.2 Depreciation of Tangible Costs

In order to calculate Income Tax and for recovery of capital or tangible costs,
Depreciation will be calculated from the year in which the assets are placed in use,
allowing one complete year’s depreciation. Only those costs incurred in acquiring
tangible goods will be subject to Depreciation. The method used to calculate the
allowed annual depreciation will be the straight line method. The shelf life to be used
for depreciation purposes for tangible costs will be six (6) years. The un-depreciated
balance of goods withdrawn from active service will not be assigned to Petroleum
Operations Costs, but will continue to depreciate on the basis of the shelf lives
previously described, except in the case of the said goods suffering unforeseen
damage, for example by fire or accident.

69

3.2 NON-CAPITAL OR INTANGIBLE COSTS

Non-capital costs are those relating to Petroleum Operations in the current year. In
addition to those costs which only relate to current operations, intangible well-drilling
costs according to the following points (c), (d) and (e) will be classed as non-capital
costs. Non-capital costs include, but are not limited to, the following:

(a) labour, materials and services used daily in well operations, facility operations for
oil field production, secondary recuperation operations, storage, management,
transport and delivery operations, natural gas well operations, facilities operations for
natural gas production, and other exploration activities, including maintenance
operations.

(b) office and general administration services: general serviees including technical and
similar, material services, leasing of necessary hea’ ngineering machinery, leasing of
premises and other leasing of services and goods, personiiel and public relations costs,
and other outside costs.

wells, as well as drilling, deepening or
access tracks to the wells;

(©) studies: labour, materials and services used in aerial, geological, topographical,
geophysical and seismic reconnaissance and core drilling;

(f) other exploration costs - auxiliary or provisional facilities with a shelf life no longer
than one year, used in the study of geological and geophysical data; and

(g) the signature bonus and costs incurred for production bonuses, as required,
according to Articles 10.1 and 10.3 of the Contract.

Non-capital or intangible costs will be treated as Petroleum Operations Costs, which
will be recovered in the current year.

3.3. EXPENDITURES EXCLUDED FROM PETROLEUM COSTS
The following costs and expenses shall not be included in Petroleum Costs:
(a) the bonuses and surface rentals provided in Article 10 of the Contract;
(b) any payments made to the State for failure to fulfill the minimum

exploration work obligations in accordance with Article 3 of the Contract;

70

a

(c) interest and any other financing charges incurred on loans raised to finance
Petroleum Operations;

(d). costs of marketing or transportation of Petroleum beyond the Delivery -
Point, costs which are compensation for Terminal Fees (defined below),

(©) the cost of any bank guarantee under the Contract and any other amounts
spent on indemnification with regard to nonfulfillment of contractual
obligations;

() attorney's fees and other costs of proceedings in connection with
arbitration under Article 22 of the Contract or expert determination as
provided in the Contract or this Accounting Procedure;

(h) fines and penalties imposed under the laws of, Equatorial Guinea.

@
this Contract.

@ costs which excec
conditions of this-C¢

Vi

o
ARTICLE 4
4.1 PRACTICAL DETERMINATION OF TAX RATE
Tax rate = (1) - (2) - 3) - (4)
(1) Contractor’s net income (recoverable costs + production participation)
Less (-):
(2) Non-capital costs

(é)) Depreciation of capital costs

(4) Carry forward of deficits of the previous financial yc * -there are any (subject to

limitation of three years of carrying forward)

4.2, PRINCIPLE OF TREATMENT OF:

ll be“ considered as relating to the
sfit made during the said financial
6. deduction to be made, the excess of the

year, if this profit is not sufficient, fc x
the profits of the next financial year until the

deficit wil be carried over successively
third financial year.”

5.1.

5.2.

5.3.

ARTICLE 5

RECORDS AND VALUATION OF ASSETS

Records

Contractor shall maintain detailed records of property in use for Petroleum
Operations under the Contract in accordance with normal practice in
exploration and production activities of the international petroleum industry.

Inventories during Initial Exploration Operat

Prior to the date of approval of
Budget submitted pursuant to.

Inventories in Subsequent Operations

Subsequent to the date of‘approval of the first Annual Work Program and
Annual Budget submitted’ pursuant to Article 4 of the Contract, inventories of
property in use in Petroleum Operations under the Contract shall be taken at
reasonable intervals but at least once a year with respect to movable assets and
once every two (2) years with respect to immovable assets.

Contractor shall give the Ministry at least thirty (30) days written notice of its
intention to take such inventory and the Ministry shall have the right to be
tepresented when such inventory is taken. Contractor shall clearly state the
principles upon which valuation of the inventory has been based. Contractor
shall make every effort to provide to the Ministry a full report on such
inventory within thirty (30) days of the taking of the inventory. :

6.1.

a

ARTICLE 6

STATEMENTS

Production Statement

Without prejudice to the rights and obligations of the Parties under the
Contract, from the date of commencement of regular production from the
Contract Area, Contractor shall submit a monthly production statement to the
Ministry showing the following information separately for each Field and in
aggregate for the Contract Area:

‘(@) The quantity of Crude Oil produced and saved;

(d) The quality character of such Natural Gas produced and saved.

(e) The quantities of Crude Oil and ‘Natural Gas used for the purposes of
carrying on drilling and .préduction operations and pumping to Field
storage. .

(The quantities Oil and Natural Gas unavoidably lost.
(g) The quantities of Natural Gas flared and vented.

(h) The size of Petroleum stocks held at the beginning of the calendar month
in question.

(® The size of Petroleum stocks held at the end of the calendar month in
question.

@ _ The quantities of Natural Gas reinjected into the Petroleum Reservoir.

All quantities shown in this statement shall be expressed in both volumetric
terms (barrels of oil and cubic meters of gas) and in weight (metric tons).

The production statement for each calendar month shall be submitted to the
Ministry no later than ten (10) days after the end of such calendar month.

6.2. Value of Production and Pricing Statement

74

6.3.

6.3.2.

a

Contractor shall for the purpose of Article 9 of the Contract, prepare a
statement providing calculations of the value of Crude Oil produced and saved
during each Quarter.

This statement shall contain the following information:

(a) The quantities, prices and receipts realized by Contractor as a result of
sales of Crude Oil to Third Parties made during the Quarter in question.

(b) The quantities, prices and receipts realized by Contractor. as a result of
sales of Crude Oil made during the Quarter in question, other than to Third
Parties.

(c) The value of stocks of Crude Oil at the end of the Quarter preceding the
Quarter in question.

(d) The value of stocks of Crude Oil

Article 9 of the Contract, 6 Yicerning the prices.of competitive Crude Oils

produced by tl ‘petroleum producing and exporting countries
including contract , discounts.and premiia, and prices obtained on the
spot markets.

Petroleum Costs Statément...”

Quarterly statement ~

Contractor shall prepare a Quarterly Petroleum Costs Statement showing the
Petroleum Costs incurred by Contractor with respect to the Contract Area, as
classified under the headings provided in Article 2 of this Accounting
Procedure.

Exploration Expenditures, Development Expenditures and Operating
Expenditures shall be separately identified for each Field, if any. Contractor
shall specify the basis of allocation of shared expenditure. If the Ministry is not
satisfied with the degree of disaggregation within the categories he shall be
entitled to ask for a more detailed breakdown.

Exploration Expenditures prior to the date of approval of the first development
and production plan submitted pursuant to Article 4 of the Contract or not
directly attributable to a specific Field shall be shown separately.

The Petroleum Costs Statement for each Quarter shall be submitted to the
Ministry no later than fifteen (15) days after the end of each Quarter.

Annual Statement

795

6.4.

6.5.

a

Contractor shall prepare an annual Petroleum Costs Statement containing the
following information for the purposes of Article 7.2 of the Contract with
respect to each Field:

(a) Allowable Petroleum Costs not yet recovered carried forward from the
previous Year, if any.

(b) Allowable Petroleum Costs for the Year in question.
(©) The quantity and value of Petroleum production taken by Contractor as Oil

for Cost Recovery under the provisions of Article 8.2 of the Contract for
the Year in question.

(d) Allowable Petroleum Costs not yet recovered at the end of the Year in

Within forty five (45) days following the end of each Year, Contractor shall.
submit to the Ministry with’:respect to such Year a Production Sharing
Statement containing-thé following information for the purposes of Article 7.3
ofthe Contract:

(a) Cumulative Deemed Profit at the end of the previous Year.
(b) Deemed Profit for the Year in question.

(©) Cumulative Deemed Profit at the end of the Year in question.
(d) Cumulative Investments at the end of the previous Year.

© Investments for the Year in question.

(63) Cumulative Investments at the end of the Year in question.

(g) Quantity and value of Contractor's share of Net Crude Oil.

(h) — Quantity and value of State's share of Net Crude Oil.

Final End-of-Year Statement

On or before the thirty-first (31st) day of March of each Year, Contractor shall

76

6.6.

a

submit to the Ministry a final end-of-year statement in accordance with the
provisions of Article 3.1.3 of the Petroleum Regulations.

Annual Budget Statement

Contractor shall submit to the Ministry an Annual Budget Statement in
accordance with the provisions of Article 4 of the Contract.

Such Statement shall distinguish between budgeted Exploration Expenditures,
Development Expenditures and Operating Expenditures by Quarter and shall
correspond to the individual items of Petroleum Operations included in the
Annual Work Program.

77

o

ANNEX D

Attached to and made an integral part of this Contract between the Republic
of Equatorial Guinea and Contractor.

BANK GUARANTEE |

